POPE, Justice
Frank J. Skurka sued Marvin Rubin, his employer, for back wages and recovered $1,000.00. The jury found that Rubin had agreed to pay Skurka at the rate of $175.00 per week if Rubin discharged Skurka prior to completion of a year’s employment. Rubin did discharge Skurka. Rubin complains that the court erred in sustaining an exception to his answer which pleaded that Skurka was discharged for cause. The court correctly sustained the exception, because it is no defense to a suit for back wages that the employee was discharged for cause. Sooner Broadcasting Company v. Grotkop, Okl., 280 P.2d 457 ; 56 C.J.S. Master and Servant §§ 87, 89, 92.
The judgment is affirmed.